In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00036-CV



      FRANK KEATHLEY, INDIVIDUALLY AND
        DBA TOP SHELF ANTIQUES, Appellant

                            V.

     J.J. INVESTMENT COMPANY, L.T.D., Appellee



         On Appeal from the 62nd District Court
               Franklin County, Texas
                Trial Court No. 10,072




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       This Court has been notified that a party in an appeal pending before this Court, Frank

Keathley, filed a voluntary petition for bankruptcy on April 28, 2014, in the United States

Bankruptcy Court for the Eastern District of Texas, Tyler Division, under cause number 14-

20066. Pursuant to 11 U.S.C.A. § 362 (West, Westlaw current through Mar. 25, 2014), further

action in this cause is automatically stayed, and the appeal is suspended. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this case is abated and will be treated as closed.

Any party may reinstate by promptly filing a motion with an attached certified copy of the order

showing that the automatic bankruptcy stay has been lifted or terminated and specifying what

further action, if any, is required from this Court. In the event of reinstatement, any period that

began to run and had not expired at the time of suspension will begin anew when the proceeding

is reinstated. Any document filed while the proceeding is suspended will be deemed filed on the

same day, but after, the Court reinstates the appeal. TEX. R. APP. P. 8.2, 8.3.

       IT IS SO ORDERED.


                                              BY THE COURT

Date: April 30, 2014




                                                 2